In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-461 CV

____________________


IN THE INTEREST OF J.C.R.W.




On Appeal from the 1st District Court
Jasper County, Texas

Trial Cause No. 22566




MEMORANDUM OPINION (1)
	On January 13, 2005, we notified the parties that the appeal would be dismissed for
want of prosecution unless arrangements were made for filing the record or the appellant
explained why he needed time for filing the record.  Appellant did not respond.  The
appellant is not entitled to proceed without payment of costs.  Tex. R. App. P. 20.1. 
There being no satisfactory explanation for the failure to file the record, the appeal is
dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).  Costs are assessed against
appellant.
	APPEAL DISMISSED.
									PER CURIAM
Opinion Delivered March 10, 2005 
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.